DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 5 is directed to an invention that is independent or distinct from the invention originally claimed (claim 1) for the following reasons: 
the inventions are independent or distinct, each from the other as related but distinct process and apparatus for its practice.
The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as one without resting the at least one bearing/bushing on a stationary surface of a workpiece, but merely cutting a work surface that is moving relative to the cutter to cut a shape into the work (not merely removing burrs).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden.
Because applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 5 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klesser (US Patent No. 6,887,017 B2).
(Claim 1) Klesser discloses a tool (11) capable of removing burrs/flash from a work piece (31).  The tool includes a linear body including a cutter/abrasive end (14) and an opposite shank end (12).  The shank end is capable of being attached to a rotary power source (RM; Figs. 3, 5; Col. 3, Lines 40-41).  At least one bearing/bushing (13, 15) is secured to the linear body.  The bearing/bushing (13, 15) allows rotation of the tool there within while an outer portion of the bearing/bushing remains stationary.
(Claim 2) The tool includes/totals two bearings/bushings (13, 15) secured at selected locations on the tool (Figs. 1-6).
(Claim 3) The two bearings/bushings (13, 15) are secured to the shank end (12) of the linear body (Col. 4, Lines 3-6).
(Claim 4) A first bearing/bushing (13) of the two is secured adjacent a first end of the cutter/abrasive end thereof and a second bearing/bushing (15) of the two is secured adjacent a second end of the cutter/abrasive end thereof (Figs. 1-6).


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negus (US Patent No. 5,133,628).
(Claim 1) Negus discloses a tool (Fig. 5) capable of removing burrs/flash from a work piece (12).  The tool includes a linear body including a cutter/abrasive end (42) and an opposite shank end (32).  The shank end is capable of being attached to a rotary power source (Col. 3, Lines 37-38).  At least one bearing/bushing (44) is secured to the linear body.  The bearing/bushing (44) allows rotation of the tool there within while an outer portion of the bearing/bushing remains stationary.
(Claim 2) The tool includes two bearings/bushings (36, 40) secured at selected locations on the tool (Fig. 5).
(Claim 3) The two bearings/bushings (36, 40) are secured to the shank end (32) of the linear body (Fig. 5).
(Claim 4) A first bearing/bushing (44) of the two is secured adjacent a first end of the cutter/abrasive end thereof and a second bearing/bushing (40) of the two is secured adjacent a second end of the cutter/abrasive end thereof (Fig. 5).
Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive.  Applicant argues that the trim guide (13) disclosed in the Klesser reference is not a bearing/bushing as claimed.  Examiner disagrees.
The cylindrical trim guide (13) is disclosed as being similar to typical bearing guides.  (Col. 3, Lines 44-50).  Furthermore, the other trim guide (15) describes the use of a bearing screw for attachment thereof.  (Col. 4, Lines 4-8).  Hence, the trim guides act as bearing/bushings to contact the work surface while the cutter cuts the work.  As such, the Klesser reference reads upon the claimed invention.
Relative to the Negus reference, Applicant fails to argue against the rejections of claims 1-4.  Instead, Applicant argues that the method of claim 5 would define subject matter not read .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RYAN RUFO/Primary Examiner, Art Unit 3722